15-2976
    Kiernozek v. Federal National Mortgage Association


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 3rd day of November, two thousand sixteen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                RICHARD C. WESLEY,
                SUSAN L. CARNEY,
                      Circuit Judges.
    _____________________________________

    GREGORY KIERNOZEK,

                                Plaintiff-Appellant,

                      v.                                                         15-2976

    FEDERAL NATIONAL MORTGAGE
    ASSOCIATION,
    AKA FNMA, AKA FANNIE MAE, BANK OF
    AMERICA, as an aider and abettor,

                      Defendants-Appellees.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                                 Gregory Kiernozek, pro se, Albany, NY.




                                                         1
FOR DEFENDANTS-APPELLEES:                              Suzanne M. Berger & Scott Harris Kaiser,
                                                       Bryan Cave LLP, New York, NY.


       Appeal from a judgment of the United States District Court for the Northern District of

New York (Sharpe, J.).


       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Gregory Kiernozek, proceeding pro se, appeals from the district court’s judgment

dismissing his second amended complaint against defendants-appellees the Federal National

Mortgage Association and Bank of America (collectively “defendants”) pursuant to Federal Rule

of Civil Procedure 12(b)(6) for failure to state a claim. Kiernozek alleged that defendants engaged

in fraud and intentional misconduct, negotiated in bad faith, and discriminated against him on the

basis of his disability and ethnicity in connection with a home loan modification offer that he

rejected. We assume the parties’ familiarity with the underlying facts and the procedural history of

the case.

       “We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6),

construing the complaint liberally, accepting all factual allegations in the complaint as true, and

drawing all reasonable inferences in the plaintiff’s favor.” Chambers v. Time Warner, Inc., 282
F.3d 147, 152 (2d Cir. 2002). To survive a motion to dismiss under Rule 12(b)(6), the complaint

must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). A

claim will have “facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556
2
U.S. at 678. Although all allegations contained in the complaint are assumed to be true, this tenet

“is inapplicable to legal conclusions.” Id. “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice,” and pleadings that “are no more than

conclusions . . . are not entitled to the assumption of truth.” Id. at 678–79.

       Here, upon de novo review of the record and in light of the above principles, we conclude

that the district court properly dismissed Kiernozek’s second amended complaint. We therefore

affirm for substantially the reasons stated by the district court in its thorough and well-reasoned

August 24, 2015 memorandum and order.

       We have considered all of Kiernozek’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.


                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                  3